Award affirmed, with costs to the State Industrial Board, on the ground that there is some evidence to sustain the finding that the employer was a general contractor. Davis, Whitmyer and Hill, JJ., concur; Van Kirk, P. J., concurs on the ground that the insurance contract was made, by intent of both parties, to cover the facts in this case and the carrier contracted to insure the employees of Fisher in case Fisher did not secure insurance, and it accepted payment of a premium calculated upon the wages of this injured employee; Hinman, J., dissents, with a memorandum.